IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


WILLIAM KAUFMAN, RELATOR, PRIVATE      : No. 58 EM 2018
ATTORNEY GENERAL, INTERESTED           :
PARTY,                                 :
                                       :
                Petitioner             :
                                       :
                                       :
          v.                           :
                                       :
                                       :
COMMONWEALTH OF PENNSYLVANIA;          :
JANE CULTER [SIC] GREENSPAN,           :
LAZARUS, KEOGH, SMITH, DAVIS, STACK,   :
EDWARD G. MEKEL (DISTRICT COURT        :
JUDGE(S)); LYNN ABRAHAM, MARK          :
GILSON, RAYMOND J. HARLEY, ARLENE      :
FISK, CHARLES F. GALLADHER             :
(DA/ADA/PROSECUTOR); VIVIAN T.         :
MILLER (CLERK OF COURT); JANET         :
FASEY [SIC] DOWDS, KEVIN FLANAGAN      :
(OFFICERS OF THE COURT); AARON         :
BOOKER#795, MICHAEL MORAM#0183,        :
MICHAEL LOGUE#6913, HERBERTO           :
APONTE#259, DOREEN NAPPER#1217,        :
JOHN SPIESER#7169, CHARLES             :
LAYTON#9942, JOE RUFF#5040, JOSEPH     :
GLOVACZ#6607, MANUEL PEREZ#4729,       :
DORIS WASTON#7195, BEVERLY             :
GRAHAM#3026, D. BAKER#612, DET.        :
JULIE HILL, OSCAR JONES#9171,          :
ANTHONY TOMAINO#610, STG.              :
COMPLONE#569, SGT. COULTER, DET.       :
HARKIDS, DET. C. BROWN, LT. M.         :
FISHER#417, DET. MAMGONI,              :
KONCZYK#8030, SGT. JOHN THORN#493,     :
REDANAVER#5833, SGT. F.                :
CORSINO#8826, P/O. TAGGART#1888        :
(DETECTIVE(S)/POLICEMEN/OFFICER(S)),   :
                                       :
                Respondents            :
                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.